PER CURIAM.
In these consolidated criminal appeals, we affirm the trial court’s denial of the appellant’s request to withdraw his plea in case no. 91-1221, but remand for correction of the sentences in case nos. 89-0770 and 89-3265.
Appellant contends, and the state concedes, that the trial court mistakenly violated a probation and resentenced appellant in a case for which appellant was not on probation (case no. 89-0770). Therefore, the sentence in that case must be withdrawn. See Bowers v. State, 452 So.2d 146 (Fla. 2d DCA 1984). The state further concedes that the trial court, after revoking probation, erred in crediting appellant with time previously served in prison without crediting him for his gain time as well (case no. 89-3265). State v. Green, 547 So.2d 925 (Fla.1989).
Affirmed in part, reversed in part and remanded.
GLICKSTEIN, GUNTHER and STEVENSON, JJ., concur.